DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings with 10 Sheets of Figs. 1-14 received on 8/25/2020 are acknowledged.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: display panel 31a, plurality of display panels 31a and plurality of lenses 32a in para [0049] in the original specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because Abstract recites “ An optical element of the present disclosure includes a “ in line 1. This is incorrect language. Examiner suggests –An optical element including a --
Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (JP 2012088643 A, date:05-10-2012, hereafter Ueda) in view of Hiraide et al (US 2014/0232619 A1, hereafter Hiraide).

Regarding Claim 1, Ueda teaches (fig 11) an optical element (holographic optical element 30, p83, lines 1-7, p1, lines 1-2), comprising: 
	a hologram layer (photosensitive recording layer 120, p83, lines 3-5); 

	a holder portion (substrate 140, p83, lines 3-5) configured to support the resin substrate (stress absorbing layer 135, p83, lines 3-5, formed of resin material, p85, line 1)  and having a thermal expansion coefficient smaller than that of the resin substrate (stress absorbing layer 135, p83, lines 3-5, formed of resin material, p85, line 1) (substrate 140 is made of glass, p89, lines 1-2, glass has a low thermal expansion coefficient, p43, lines 1-2 and resin has a large thermal expansion coefficient, p44, lines 1-2).
	However, Ueda does not teach 
	wherein one of the holder portions and the resin substrate includes a contact surface along an axis extending in a plate thickness direction of the resin substrate, and 
	other of the holder portion and the resin substrate includes a pressing surface that presses the contact surface.
	Ueda and Hiraide are related as holding portions.
	Hiraide teaches (5B),
one of the holder portion (part of frame 107, p48, lines 1-4)  and the resin substrate (optical member 101a, p40, lines 1-14) (101a which corresponds to light guide part 20 with a combination of prism 10 and light transmissive member 50, p45, lines 1-20, p13, resin material, p13, lines 1-2, also p56, lines 1-3, p64, lines 1-5) includes a contact surface (surface of groove or concave portions 107p,107q, p48, lines 1-12) along an 
	other of the holder portion (part of frame 107, p48, lines 1-4) and the resin substrate (optical member 101a, p40, lines 1-14) includes a pressing surface (surface of rib or convex portions 10p, 10q, p48, lines 1-28) that presses the contact surface (surface of groove or concave portions 107p,107q, p48, lines 1-12) (engagement of concave and convex portions, p48, lines 1-28).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ueda to include the teachings of Hiraide such that one of the holder portion and the resin substrate includes a contact surface along an axis extending in a plate thickness direction of the resin substrate, and other of the holder portion and the resin substrate includes a pressing surface that presses the contact surface for the purpose of preventing excessive stress and deformation, p48, lines 25-45).
Regarding Claim 2, Ueda-Hiraide teach the optical element according to claim 1, 
	wherein the holder portion (substrate 140, p83, lines 3-5, Ueda) has an elastic modulus greater than that of the resin substrate (stress absorbing layer 135, p83, lines 3-5, formed of resin material, p85, line 1, example resins in Ueda, acrylic, PET, PEN, p34, lines 7-8) (elastic modulus of glass is 50-90 GPa while of any resin is very low, such as acrylic has 2.76-3.3 GPa, PET has 2.76-4.14 GPa , PEN has 5 GPa).
Regarding Claim 3, Ueda-Hiraide teach the optical element according to claim 1, 

	the other of the holder portion (part of frame 107, p48, lines 1-4, Hiraide) and the resin substrate (optical member 101a, p40, lines 1-14, Hiraide) includes a convex portion (light guide part 20 of optical member 101a has ribs or convex portions 10p,10q, p48, lines 1-28) that is inserted into the concave portion (groove or concave portions 107p,107q, p48, lines 1-12), 
	one of the concave portion (groove or concave portions 107p,107q, p48, lines 1-12) and the convex portion (ribs or convex portions 10p,10q, p48, lines 1-28)  configures the contact surface (surface of groove or concave portions 107p,107q, p48, lines 1-12), and other of the concave portion (groove or concave portions 107p,107q, p48, lines 1-12) and the convex portion (ribs or convex portions 10p,10q, p48, lines 1-28)  configures the pressing surface (surface of rib or convex portions 10p, 10q, p48, lines 1-28) (engagement of concave and convex portions, p48, lines 1-28).
Regarding Claim 4, Ueda-Hiraide teach the optical element according to claim 3, 
	wherein planar shapes of the concave portion (groove or concave portions 107p,107q, p48, lines 1-12, Hiraide) and the convex portion (ribs or convex portions 10p,10q, p48, lines 1-28) are frame shapes (planar shapes of 107p and 10p are frame shapes as in fig 6B).
Regarding Claim 5, Ueda-Hiraide teach the optical element according to claim 1, 
	wherein the resin substrate (optical member 101a, p40, lines 1-14, Hiraide) has a curved shape (curved shape as in fig 2A, B).
Regarding Claim 6, Ueda-Hiraide teach a method of producing the optical element according to claim 1,
 the method comprising a first step (heating press step in fig 3, Ueda) causing the pressing surface (surface of rib or convex portions 10p, 10q, p48, lines 1-28, Hiraide)  to come into contact with the contact surface (surface of groove or concave portions 107p,107q, p48, lines 1-12) at a temperature (heating press, temperature 70 deg C, p64, lines 7-8, Ueda, p36, lines 1-7) higher than both an upper limit of a usage environmental temperature (holographic optical element was placed under temperature of 40 deg C, p66, lines 5-7, Ueda), at which the optical element (holographic optical element 30, p83, lines 1-7, p1, lines 1-2) is used, and an exposure environmental temperature (temperature is close to ambient or room temperature of 20-25 deg C), at which interference exposure (exposure step, p64, lines 10-13, p38, lines 1-2) is performed to form interference fringes in the hologram layer (photosensitive recording layer 120, p83, lines 3-5, Ueda). 
Regarding Claim 8, Ueda-Hiraide teach the method of producing the optical element according to claim 6, 
	wherein in the first step (fig 15, p91, lines 1-2, Ueda), a hologram material (photosensitive material of layer 120, Ueda) for forming the hologram layer 
	after the first step (fig 17, p93, lines 3-4), the interference exposure (two luminous flux interference exposure, p93, lines 3-4, exposure step, p64, lines 10-13, p38, lines 1-2)  is performed on the hologram material (photosensitive material of layer 120, Ueda) adhered to the resin substrate (stress absorbing layer 135, p83, lines 3-5, formed of resin material, p85, line 1), thereby, forming the hologram layer (photosensitive recording layer 120, p83, lines 3-5).
Regarding Claim 9, Ueda-Hiraide teach the display device comprising: 
	an imaging light generating device (display, p4, lines 1-3, Ueda) configured to generate imaging light (displays are image generators and produce imaging light); and 
	an optical system (optical system part of the display) including a diffraction element (diffraction grating, p130, lines 1-3, Ueda, diffraction optical element or hologram, p80, lines 1-12),
	wherein the diffraction element (diffraction grating, p130, lines 1-3, Ueda, diffraction optical element or hologram, p80, lines 1-12) is configured of the optical element (holographic optical element 30, p83, lines 1-7, p1, lines 1-2, Ueda) according to claim 1.
	However, Ueda-embodiment of fig 5B of Hiraide do not teach
	an optical system including a diffraction grating that diffracts the imaging light emitted from the imaging light generating device;

	Embodiment of fig 9A-9B of Hiraide teaches,
	an optical system (first optical member 201a, p80, lines 1-5) including a diffraction grating (semi transmissive reflection film 285, p80, lines 1-12) that diffracts the imaging light (scanning light from first display unit 100A, p78, lines 1-3) emitted from the imaging light generating device (first display unit 100A, p78, lines 1-3);
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ueda-embodiment of fig  5B of Hiraide to include the teachings of embodiment of fig 9A-B of Hiraide such that an optical system including a diffraction grating that diffracts the imaging light emitted from the imaging light generating device for the purpose of  a see through configuration that enables observation by superposition, p80, lines 1-12).
Regarding Claim 10, Ueda-Hiraide teach the display device according to claim 9, comprising 
	a frame (frame 107, p81, lines 1-6, fig 5B, 9A-B, Hiraide) configured to mount the optical element (first optical member 201a with semi transmissive reflection film 285, p80, lines 1-12, fig 9A-B) on a head of an observer (head-mounted display, p2, lines 1-4), with the hologram layer (film 285 is a hologram, p80, lines 9-12) being placed in front of an eye of the observer (as in fig 9A), 
	wherein the holder portion (part of frame 107, p48, lines 1-4) is a portion of the frame (frame 107, p81, lines 1-6, Hiraide).

Claim 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (JP 2012088643 A, date: 05-10-2012, hereafter Ueda) in view of Hiraide et al (US 2014/0232619 A1, hereafter Hiraide) and further in view of Hori et al (US 6,348,993 B1, hereafter Hori).
Regarding Claim 7, Ueda-Hiraide teach the method of producing the optical element according to claim 1, the method comprising:
the method comprising a first step (heating press step in fig 3, Ueda) causing the pressing surface (surface of rib or convex portions 10p, 10q, p48, lines 1-28, Hiraide)  to come into contact with the contact surface (surface of groove or concave portions 107p,107q, p48, lines 1-12) at a temperature (heating press, temperature 70 deg C, p64, lines 7-8, Ueda, p36, lines 1-7) higher than both an upper limit of a usage environmental temperature (holographic optical element was placed under temperature of 40 deg C, p66, lines 5-7, Ueda), at which the optical element (holographic optical element 30, p83, lines 1-7, p1, lines 1-2) is used, and an exposure environmental temperature (temperature is close to ambient or room temperature of 20-25 deg C), at which interference exposure (exposure step, p64, lines 10-13, p38, lines 1-2) is performed to form interference fringes in the hologram layer (photosensitive recording layer 120, p83, lines 3-5, Ueda). 
	However, Ueda-Hiraide do not teach
	a first step of causing the pressing surface to come into contact with the contact surface at a temperature lower than both a lower limit of a usage environmental 
	Ueda-Hiraide and Hori are related as two surfaces coming into contact.
	Hori teaches (fig 6A-6D, 7C which utilizes embodiment of fig 6 and teaches integral securing, col 12, lines 42-45),
	a step of causing the pressing surface (concave area 6a of screen member 6, col 12, lines 64-67) to come into contact (securing second screen member and second screen member 7, col 11, lines 20-35) with the contact surface (convex area 7a, col 12, lines 64-67) at a temperature lower than environmental temperature  (screen members 6 and 7 are secured at a low ambient temperature, col 11, lines 25-28, a low ambient temp which is lower than normal ambient temperature. When the two screen members are secured, the convex and concave areas are in contact as in fig 7C.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ueda-Hiraide to include the teachings of Hori such that a first step of causing the pressing surface to come into contact with the contact surface at a temperature lower than ambient temperature for the purpose of providing a display with little image degradation, (col 12, lines 1-2).
	Now, although Ueda-Hiraide do not explicitly disclose the claimed range of the temperature at which the pressing and contact surfaces come into contact being lower than both a lower limit of a usage environmental temperature, at which the optical element is used, and an exposure environmental temperature, at which interference exposure is performed to form interference fringes in the hologram layer, it is 
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the temperature at which the pressing and contact surfaces come into contact being lower than both a lower limit of a usage environmental temperature, at which the optical element is used, and an exposure environmental temperature, at which interference exposure is performed to form interference fringes in the hologram layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 
	A person of ordinary skill in the art would have been motivated to have the temperature at which the pressing and contact surfaces come into contact being lower than both a lower limit of a usage environmental temperature, at which the optical element is used, and an exposure environmental temperature, at which interference exposure is performed to form interference fringes in the hologram layer for the purpose of preventing image degradation or deformation due to temperature changes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D./



/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872